DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 – 15, and 27 – 30 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Huang (US 2015/029952).
Regarding claim 1, Huang teaches a method of wireless communication at a base station (see figure 1 and 4), comprising: transmitting a data packet transmission over a wireless channel to a user equipment (UE) (see figure 4, component 406 “transmit data”, paragraph 0019); receiving a feedback message that indicates a channel quality indicator index or a transmission rank for the wireless channel from the UE (see paragraph 0019 “Channel Quality Index (CQI) from UE 106 as feedback. CQI may be indicative of channel quality of a wireless communication”); updating a transmission parameter based on the channel quality indicator index or the transmission rank (see figure 4, and paragraph 0019 “ base station 102 adopting AMC may select a corresponding Modulation and Coding Scheme (MCS) level in response to Channel Quality Index (CQI) from UE 106 as feedback”); and retransmitting at least a portion of the data packet transmission over the wireless channel using the updated transmission 
Regarding claim 13, which inherits the limitations of claim 12, Huang further teaches wherein updating the transmission parameter further comprises: updating a modulation and coding scheme based on the channel quality indicator index (see paragraph 0019 “base station 102 adopting AMC may select a corresponding Modulation and Coding Scheme (MCS) level in response to Channel Quality Index (CQI) from UE 106 as feedback”).
Regarding claim 14, which inherits the limitations of claim 12, Huang further teaches wherein updating the transmission parameter further comprises: updating a coding length for retransmitting the data packet based at least in part on the channel quality indicator index or the transmission rank (see figure 4 and paragraph 0037, “ adapting coding rate”).
Regarding claim 15, which inherits the limitations of claim 12, Huang further teaches wherein updating the transmission parameter further comprises: updating resources used for retransmitting the data packet based at least in part on the channel quality indicator index or the transmission rank (see figure 4 and paragraph 0019).
Regarding claim 27, Huang teaches an  apparatus for wireless communication at a base station (see figure 1, 4, and 5), comprising: a processor (see figure 2 and 5 component 204 “processor”), memory (see figure 5, component 506 and paragraph 0060) coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit a data packet transmission over a wireless channel to a user equipment (UE) (see figure 4, 
Regarding claim 28, which inherits the limitations of claim 27, Huang further teaches wherein the instructions to update the transmission parameter further are executable by the processor to cause the apparatus to: update a modulation and coding scheme based on the channel quality indicator index (see paragraph 0019 “base station 102 adopting AMC may select a corresponding Modulation and Coding Scheme (MCS) level in response to Channel Quality Index (CQI) from UE 106 as feedback”).
Regarding claim 29, which inherits the limitations of claim 27, Huang further teaches wherein the instructions to update the transmission parameter further are executable by the processor to cause the apparatus to: update a coding length for retransmitting the data packet based at least in part on the channel quality indicator 
Regarding claim 30, which inherits the limitations of claim 27, Huang further teaches  wherein the instructions to update the transmission parameter further are executable by the processor to cause the apparatus to: update a coding length for retransmitting the data packet based at least in part on the channel quality indicator index or the transmission rank (see paragraph 0019 “ base station 102 adopting AMC may select a corresponding Modulation and Coding Scheme (MCS) level in response to Channel Quality Index (CQI) from UE 106 as feedback”).

Allowable Subject Matter
Claims 1 – 11, 16 – 26 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a method of wireless communication at a user equipment (UE), comprising: receiving a data packet transmission over a wireless channel from a base station; determining a set of intrinsic log likelihood ratios (LLRs) based at least in part on the data packet transmission; determining an accumulated capacity for the wireless channel based at least in part on the set of intrinsic LLRs; determining a channel quality indicator index or a transmission rank for the wireless channel based at least in part on the accumulated capacity; and transmitting a feedback message that indicates the channel quality indicator index or the transmission rank for the wireless channel to the base station as claimed in independent claim 1 and similarly claimed in independent claim 16. Therefore, claims 1 – 14, 16 – 26 are novel and non-obvious over prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON. JOSEPH
Primary Examiner
Art Unit 2633